Case 2:18-cv-12314-SDW-ESK Document 102 Filed 11/13/20 Page 1 of 2 PageID: 699




  November 13, 2020                                                                     Joseph M. Morgese
                                                                                       973.735.5782 (direct)
                                                                            Joseph.Morgese@wilsonelser.com




 VIA ECF ONLY
 The Honorable Edward S. Kiel, U.S.M.J.
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07102

         Re:    Praetorian Insurance Company a/s/o Raymond Samoroo v.
                Air Vent Inc., et al.
                Civil Case No.: 2:18-cv-12314-SDW-ESK
                Our File No. 10905.00090

 Dear Judge Kiel:

 This firm is counsel to Third-Party Defendant Powermax Electrical Co., Ltd. (“Powermax”) in the
 above-captioned matter.

 On October 18, 2020, Your Honor held a Telephone Status Conference in the Praetorian matter
 and addressed Powermax’s Motion to Dismiss in Lieu of an Answer. As you may also recall, Air
 Vent Inc. had interposed opposition and requested jurisdictional discovery. During that October
 18 conference the court, Your Honor granted Air Vent Inc.’s request to perform limited
 jurisdictional discovery. The court directed Air Vent Inc. to serve limited jurisdictional discovery
 requests, and agreed to permit the deposition of a representative of Powermax—these tasks were
 to be performed within approximately 60 days. Several recent developments have made that
 period of time in which to complete these tasks appear unrealistic.

 On October 30, 2020, Air Vent Inc. served upon Powermax a Request for Admissions containing
 43 separate requests, as well as a request for the production of documents. That document
 production request included 19 requests, however, 8 of those 19 requests each have 27 subparts.
 In addition, these requests include no time period limitation, many of which demand information
 throughout United States rather than the relevant venue of New Jersey, making them overly broad
 in scope. Notwithstanding additional good faith objections to these requests, the sheer amount of
 requests coupled with no time limitations and an overly broad geographic area contravene Your
 Honor’s directive from October 30.

 Furthermore, Air Vent Inc. has noticed the deposition of a Powermax representative to take place




 3057187v.1
Case 2:18-cv-12314-SDW-ESK Document 102 Filed 11/13/20 Page 2 of 2 PageID: 700




 on December 10, 2020. The recent influx of CoVid-19 cases around the globe have created a
 “second wave” and made this an unrealistic date for several reasons.

 First, it is my understanding that virtual depositions are not permitted on mainland China where
 Powermax and the deponent are located. As a result, the deponent would need to travel to Hong
 Kong, which would require some form of a travel visa. Because of the pandemic, there is a
 mandatory two-week quarantine in Hong Kong which would have to be satisfied before December
 10, and another mandatory two-week quarantine after the deposition upon returning to mainland
 China, for a total of twenty-eight days of quarantine time. In that scenario, it is my further
 understanding that quarantine is centralized and not at one’s home.

 Second, the current visa issuance and border control for mainland China-Hong Kong travel is
 extremely unstable. Most cities have suspended issuance of mainland China-Hong Kong visas
 due to the pandemic’s resurgence. The mainland China-Hong Kong border is also subject to
 closure to nonessential travel again depending on the development of the pandemic’s resurgence.

 In light of the unwieldly discovery requests by Air Vent Inc. to Powermax and the current travel
 restrictions, I respectfully request that the court hold a Telephone Status Conference in advance of
 December 17, 2020, at 11 AM to address these discovery requests and help the parties determine
 whether an agreement can be reached or motion practice will be necessary.

 You Honor’s time and attention in this regard is appreciated.

 Very truly yours,

 WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP


 Joseph M. Morgese



 Via Email only

 cc:     All counsel of record via ECF.




 3057187v.1
